          Case 5:21-cv-00121-SLP Document 7 Filed 05/25/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


AARON DAVID WALDON,                        )
                                           )
       Petitioner,                         )
                                           )
v.                                         )       Case No. CIV-21-121-SLP
                                           )
STATE OF OKLAHOMA, et al.,                 )
                                           )
       Respondents.                        )

                                          ORDER

       Petitioner, Aaron David Waldon, has filed a Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241 [Doc. No. 1]. Petitioner alleges various constitutional violations

regarding illegal search and seizure, bail, ineffective assistance of counsel, and

prosecutorial misconduct.      He also makes allegations regarding his conditions of

confinement. United States Magistrate Judge Gary M. Purcell issued a Report and

Recommendation [Doc. No. 5] pursuant to 28 U.S.C. § 636(b)(1)(B). Judge Purcell

recommended the Petition be dismissed without prejudice1 based on the Younger v. Harris

abstention doctrine while Petitioner’s state criminal proceedings continue. 401 U.S. 37

(1971). Judge Purcell also noted that Petitioner’s conditions-of-confinement allegations

are more appropriately raised under 42 U.S.C. § 1983. Petitioner objected to the R&R




1
  See Rules 1(b) and 4, Rules Governing Section 2254 Cases in the United States District Courts
(authorizing dismissal of a § 2241 petition where it “plainly appears from the petition and any
attached exhibits that the petitioner is not entitled to relief in the district court”).
            Case 5:21-cv-00121-SLP Document 7 Filed 05/25/21 Page 2 of 6




[Doc. No. 6].2 Thus, the Court must make a de novo determination of the portions of the

R&R to which a specific objection is made, and may accept, reject, or modify the

recommended decision, in whole or in part. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b)(3).

       Younger requires federal courts to abstain from interfering with state proceedings

when three requirements are met:

       (1) there is an ongoing state criminal, civil, or administrative proceeding, (2)
       the state court provides an adequate forum to hear the claims raised in the
       federal complaint, and (3) the state proceedings involve important state
       interests, matters which traditionally look to state law for their resolution or
       implicate separately articulated state policies.

Winn v. Cook, 945 F.3d 1253, 1258 (10th Cir. 2019) (quoting Chapman v. Oklahoma, 472

F.3d 747, 749 (10th Cir. 2006)). If these requirements are met, abstention is mandatory

unless one of the following exceptions applies: “the prosecution was (1) commenced in

bad faith or to harass, (2) based on a flagrantly and patently unconstitutional statute, or (3)

related to any other such extraordinary circumstance creating a threat of irreparable injury

both great and immediate.” Id. at 1258–59 (cleaned up).

       Petitioner does not directly attack any of the Younger abstention elements.3 He



2
 Although his objection was due March 15, 2021 and was not filed on the docket until the next
day, Petitioner’s Objection was postmarked March 12, 2021. See Doc. No. 6-1.
3
  Petitioner does not dispute Judge Purcell’s finding that there are ongoing state proceedings. This
is still true today, even though Petitioner is now awaiting sentencing rather than trial (which was
the case at the time of the R&R). See Stouffer v. Whetsel, No. CIV-02-1659-C, 2003 WL
27381882, at *2 (W.D. Okla. Feb. 27, 2003) (Bacharach, J.) (holding that Younger abstention was
appropriate while the petitioner was awaiting sentencing), report and recommendation adopted,
No. CIV-02-1659-C, 2003 WL 27381883 (W.D. Okla. Mar. 13, 2003).



                                                 2
           Case 5:21-cv-00121-SLP Document 7 Filed 05/25/21 Page 3 of 6




agrees that Oklahoma has an important interest in enforcing its criminal laws and instead

raises issues related to his conditions of confinement. Obj. 3. But allegations regarding

Petitioner’s conditions of confinement are better suited for § 1983 complaints—which

Petitioner acknowledges he brought in a separate case pending before Judge Dishman. See

McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997).4

       Petitioner invokes the Younger exceptions, however.               These exceptions “only

provide for a ‘very narrow gate for federal intervention.’” Phelps v. Hamilton, 59 F.3d

1058, 1064 (10th Cir. 1995) (quoting Arkebauer v. Kiley, 985 F.2d 1351, 1358 (7th Cir.

1993)). First, Petitioner asserts he falls within the “bad faith or harassment” Younger

exception because of the behavior of the district attorney and his former defense attorney.

Petitioner asserts that the district attorney referred Petitioner to his former defense counsel,

Anthony Coleman, who apparently disclosed the contents of a phone call from an unknown

person to the district attorney. This information was allegedly used by the district attorney

to raise Petitioner’s bond. Mr. Coleman then withdrew from the case. Petitioner asserts

the fact that Mr. Coleman withdrew “shows bad faith.” Obj. 2.

       The bad faith Younger exception “allows a federal court to enjoin a pending state

prosecution that is brought in bad faith or to harass.” Phelps, 59 F.3d at 1064. According

to Phelps,

       [t]hree factors that courts have considered in determining whether a
       prosecution is commenced in bad faith or to harass are: (1) whether it was
       frivolous or undertaken with no reasonably objective hope of success, . . . (2)

4
  With respect to Younger’s directive that federal courts should not interfere with state proceedings,
Petitioner states that he “has never interfered with proceedings and has always presented himself
to Court on time.” Obj. 2. Petitioner misunderstands the nature of Younger abstention.

                                                  3
            Case 5:21-cv-00121-SLP Document 7 Filed 05/25/21 Page 4 of 6




         whether it was motivated by the defendant’s suspect class or in retaliation for
         the defendant’s exercise of constitutional rights, . . . and (3) whether it was
         conducted in such a way as to constitute harassment and an abuse of
         prosecutorial discretion, typically through the unjustified and oppressive use
         of multiple prosecutions[.]

Id. at 1065. Petitioner bears a “heavy burden of proof” to overcome Younger abstention.

Id. at 1066. Here, Petitioner has not attempted to demonstrate that any of these factors

apply to his state prosecution.        Petitioner does not show how his prosecution was

commenced in bad faith and does not point to anything more than “mere allegations” of

bad faith surrounding the increase of his bond, which are insufficient. Id.; see also id. (“the

federal plaintiff must prove bad faith or harassment before intervention is warranted.”).

Accordingly, the bad faith Younger exception does not apply here.

         Petitioner also asserts he fits the “irreparable injury” exception because he has lost

property, employment, and “loved ones due to COVID-19[.]” Obj. 2. However,

         “irreparable injury” significant enough to permit federal court interference
         must pose a “threat to the plaintiff’s federally protected rights . . . that cannot
         be eliminated by his defense against a single criminal prosecution” . . . “[T]he
         cost, anxiety, and inconvenience of having to defend against a single criminal
         prosecution, could not by themselves be considered ‘irreparable’ in the
         special legal sense of that term.”

Winn, 945 F.3d at 1259 (quoting Younger, 401 U.S. at 46). Here, Petitioner “does not

explain how he would suffer irreparable injury if he proceeds to sentencing, appeal, and—

if necessary—post-conviction proceedings in state court.” Stouffer, 2003 WL 27381882,

at *3. Petitioner can make his claims in state court. See Arter v. Gentry, 201 F. App’x 653,

653-54 (10th Cir. 2006). Abstaining under Younger will not result in irreparable injury.5


5
    Additionally, Petitioner’s allegation regarding COVID-19 fails to establish irreparable injury

                                                 4
          Case 5:21-cv-00121-SLP Document 7 Filed 05/25/21 Page 5 of 6




       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 5]

is ADOPTED and Petitioner’s Objection thereto [Doc. No. 6] is DENIED. Petitioner’s

Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 [Doc. No. 1] is DISMISSED

WITHOUT PREJUDICE. A separate judgment of dismissal shall be entered.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner.6 A COA may issue only if Petitioner

“has made a substantial showing of the denial of a constitutional right.” See 28 U.S.C.

§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that jurists

could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see Slack v. McDaniel, 529 U.S.

473, 484 (2000). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484. Upon consideration, the Court finds the requisite standard is not



under Younger. See Jumpp v. New Britain Superior Ct., No. 3:20-CV-01868 (VLB), 2021 WL
395870, at *2 (D. Conn. Feb. 3, 2021) (“Covid-19 is not an extraordinary circumstance falling
within the exception to the Younger abstention doctrine.”).
6
  A state prisoner seeking to appeal the denial of a habeas petition filed pursuant to 28 U.S.C.
§ 2241 must obtain a COA. See Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000).

                                               5
        Case 5:21-cv-00121-SLP Document 7 Filed 05/25/21 Page 6 of 6




met in this case. Therefore, a COA is DENIED. The denial shall be included in the

judgment.

      IT IS SO ORDERED this 25th day of May, 2021.




                                       6
